948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ironsi C. NDUSOROUWA, Petitioner,v.U.S. DEPARTMENT OF JUSTICE, Respondent.
No. 91-1278.
United States Court of Appeals, District of Columbia Circuit.
Sept. 10, 1991.

Before BUCKLEY, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the order to show cause filed June 12, 1991, and the response thereto, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED that the petition for review be dismissed for lack of venue.   Petitioner has made no showing that the interests of justice call for a transfer to the Fifth Circuit.   See 8 U.S.C. § 1324b(i).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.